Name: Commission Regulation (EC) No 1424/2004 of 6 August 2004 fixing quantities for importing bananas into the Community under the tariff quotas A/B and C for the fourth quarter of 2004
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 7.8.2004 EN Official Journal of the European Union L 262/3 COMMISSION REGULATION (EC) No 1424/2004 of 6 August 2004 fixing quantities for importing bananas into the Community under the tariff quotas A/B and C for the fourth quarter of 2004 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 404/93 (1) of 13 February 1993 on the common organisation of the market in bananas, and in particular Article 20 thereof, Whereas: (1) Commission Regulation (EC) No 896/2001 lays down detailed rules for applying Council Regulation (EEC) No 404/93 as regards the arrangements for importing bananas into the Community (2). It is necessary to determine the quantities available for imports during the last quarter of 2004 in the framework of the import tariff quotas A/B and C provided for in Article 18 of Regulation (EEC) No 404/93. (2) The quantities available for import under the A/B and C tariff quotas for the fourth quarter of 2004 should be determined, having regard, on the one hand, to the volume of tariff quotas provided for in Article 18 of Regulation (EEC) No 404/93 and, on the other hand, to the import licences issued for the first three quarters of 2004. For traditional operators, however, these quantities are determined on a provisional basis in accordance with Article 1 of Commission Regulation (EC) No 2036/2003 of 19 November 2003 derogating from Regulation (EC) No 896/2001 as regards the fixing of adjustment coefficients to be applied to the reference quantity for each traditional operator under the tariff quotas for banana imports for 2004 (3). (3) Since this Regulation must apply before the beginning of the period for the submission of licence applications in respect of the fourth quarter of 2004, it should enter into force immediately. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Bananas, HAS ADOPTED THIS REGULATION: Article 1 1. For the fourth quarter of 2004, the quantities available for import under the tariff quota arrangements for the import of bananas shall be as set out in the Annex. 2. For the fourth quarter of 2004, applications for import licences under the A/B and C tariff quotas: (a) submitted by a traditional operator may not relate to a quantity exceeding the difference between the reference quantity established pursuant to Articles 4 and 5 of Regulation (EC) No 896/2001 and the sum of the quantities covered by import licences issued for the first three quarters of 2004; (b) submitted by a non-traditional operator may not relate to a quantity exceeding the difference between the annual quantity determined and notified to the operator pursuant to Article 9(3) of Regulation (EC) No 896/2001 and the sum of the quantities covered by import licences issued for the first three quarters of 2004. To be accepted, applications for import licences shall be accompanied by a copy of the import licence(s) issued to the operator for the preceding quarters of 2004. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 August 2004. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 47, 25.2.1993, p. 1. Regulation as last amended by the 2003 Act of Accession. (2) OJ L 126, 8.5.2001, p. 6. Regulation as last amended by Regulation (EC) No 838/2004 (OJ L 127, 29.4.2004, p. 52). (3) OJ L 302, 20.11.2003, p. 7. ANNEX Quantities of available bananas by tariff quota and operator category for the fourth quarter of 2004 (tonnes, net weight) Tariff quotas Operator category Quantity A/B Traditional 590 229,525 Non-traditional 95 204,274 C Traditional 116 157,069 Non-traditional 14 171,526